Citation Nr: 1511807	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  07-08 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection or a left ear hearing loss disability.

3.  Evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1971.  He also served in the Army National Guard and Reserve.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.

In December 2009, the Board denied this appeal, and the Veteran appealed that denial to the Court of Appeals for Veterans Claims (Court).  In January 2012, the Court issued a Memorandum Decision that vacated and remanded the Board's decision with respect to the claims for service connection for hearing loss.  The Board notes that the Court affirmed the Board's December 2009 decision denying the Veteran's application to reopen a previously denied claim for service connection for a back disorder. 

In June 2012, the Board remanded this matter for additional development.  After completion of the requested development, the case has been returned to the Board for the purpose of appellate disposition.

The issues of entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) has been raised by the record in a January 27, 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

After reviewing the entire record, the Board finds that further development is required in connection with claims.

VA's duty to assist includes obtaining relevant records.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).

In May 2014, the Veteran contacted VA and indicated that he has medical evidence at the VA medical center (VAMC) Leavenworth for his hearing loss.  He stated that he wants this evidence to be considered.

On review, it appears that not all the records from VAMC Leavenworth are included in the claims file for review.  Additionally, records from VAMC Leavenworth are not listed as evidence in the October 2014 Supplemental Statement of the Case or mentioned by the June 2014 VA examiner.  Accordingly, VA must contact the Veteran to be sure that copies of any outstanding medical evidence are included in the file.  This should include the previously identified medical evidence, as well as any outstanding treatment records. 

Moreover, the Veteran has initiated an appeal for an evaluation in excess of 30 percent for service-connected PTSD by filing a timely notice of disagreement (NOD).  No statement of the case (SOC) has yet been issued, thus remand is required for issuance of such a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran regarding the issue of an evaluation in excess of 30 percent for service-connected PTSD.  The Veteran should be clearly advised of the need to file a timely substantive appeal in this matter if he wishes to complete an appeal of this determination.  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

2.  The RO shall take appropriate action to obtain copies of any outstanding treatment records from VA.  Specifically, medical evidence from VAMC Leavenworth regarding the Veteran's hearing loss.  

Moreover, the RO should contact the Veteran in order to identify any relevant outstanding evidence, including health care providers, and if necessary, signed authorization, to enable VA to obtain this outstanding evidence.   

Based on the Veteran's response, the RO should request copies of all clinical records from any identified health care provider and associate them with the Veteran's claims file. 

The Veteran also should be notified that he may submit other medical evidence or treatment records in support of his claim.

2.  If additional medical evidence is obtained, the RO shall return the claims file to the examiner who provided the June 2014 VA examination and opinion, if available.  The examiner must offer an addendum opinion that considers the entire claims file, including the additional evidence.  

If the previous examiner is no longer available, then the requested opinion with rationale must be rendered by another qualified examiner.

3.  Then, the RO should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







